DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 11/24/2021, is acknowledged. Claims 12 – 13 are newly entered. Claims 3 – 10 remain withdrawn. Claims 1 – 2 and 11 – 13 are currently pending in the application and under consideration for this office action.

All claim rejections under 35 U.S.C. 112(b) have been withdrawn by the Examiner in response to the amendment filed by Applicant.

Claim Objections
Claims 12 – 13
Regarding claim 12, the claim recites “the mean particle diameter ratio expressed by ri+1/ri”. The Examiner requests correction of the mean particle diameter ratio to read as “ri+1/ri”.
Regarding claim 13, the claim recites “the mass ratio expressed by wi+1/(wi+1+wi)”. The Examiner requests correction of the mass ratio to read as “wi+1/(wi+1+wi)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.










Claims 1 – 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-023329 (“Fujii”; English machine translation of record cited herein) in view of KR 2013-0055912 (“Hong”; English machine translation provided 1/11/2021 cited herein).
Regarding claim 1, Fujii teaches an insulating coating treatment solution for forming an insulating coating on a surface of metal ([0001]), comprising: a phosphate of at least one selected from the group comprising of Al and Mg ([0026], L 2-3); and colloidal silica ([0026], L 1-2), wherein the treatment solution does not contain any of chromic anhydride (CrO3), a chromate, and a bichromate ([0012]-[0013] – “an insulating coating agent composition that does not contain a chromium compound”). 

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the mass ratio of colloidal silicas to phosphate taught by Fujii (35-100 parts by mass colloidal silica to 100 parts by mass of phosphates) overlaps with the range claimed in the instant claim (75-120 parts by mass colloidal silicas to 100 parts by mass of phosphates).
Fujii does not teach that the insulating coating treatment solution contains colloidal silicas having different mean particle diameters, nor does it teach the mean particle diameter of the colloidal silica used.
Hong teaches a tensile coating composition for grain-oriented electrical steel with excellent gloss and insulation properties ([0001]). Hong teaches that the coating composition contains a mixture of colloidal silicas having different particle sizes of 5 nm (A), 7 nm (B), and 15 nm (C), wherein the weight composition ratio of A, B, C may be 1:1:0, 0:1:1, or 1:1:2 ([0014], L 22-25). Further, Hong teaches that having colloidal silicas with both small and large particle size results in small particle size silicas being disposed between large particle size silicas, thereby increasing filling and improving compactness ([0092]). Hong teaches that in inventive examples, this results in improved insulating property and surface gloss characteristics ([0091]).
It would have been obvious to incorporate the teachings of Hong into Fujii and utilize a mixture of colloidal silicas having different particle sizes in the insulating coating treatment solution, the mixture of colloidal silicas having different particle sizes of 5 nm (A), 7 nm (B), and 15 nm (C), wherein the weight composition ratio of A, B, C may be 1:1:0, 0:1:1, or 1:1:2. Using colloidal silicas with both small and large particle size results in small particle size silicas being 
It is noted that Hong teaches weight ratios between the colloidal silicas, whereas the instant claim is in terms of mass. The Examiner asserts that an ordinarily skilled artisan would be capable of converting between the two, and would expect them to interact in the same manner as described above.
The Examiner notes that the mixture of colloidal silicas taught by Fujii in view of Hong, when in the 0:1:1 weight ratio, satisfies the claimed limitations regarding mean particle diameter (1.0-150 nm),  mean particle diameter ratio between silicas of different size, in order of increasing size (7 nm to 15 nm results in a ri+1/ri of 15/7 = 2.14, which falls within the claimed not less than 1.5), as well as the mass ratio between silicas of different size, in order of increasing size (1:1 ratio results in a wi+1/(wi+1_wi) of 0.5/(0.5+0.5) = 0.5, which falls within the claimed 0.30 to 0.90).
Additionally, the Examiner notes that the mixture of colloidal silicas taught by Fujii in view of Hong, when in the 0:1:1 weight ratio, has a smallest particle diameter r1 that is 7 nm. The Examiner notes that although 7 nm does not fall within the claimed range of 8.5 to 60 nm, it is close. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I). Therefore, absent any showing of criticality or unexpected results, a prima facie case of obviousness exists.
Regarding claim 2, Fujii teaches that the insulating coating treatment solution comprises at least one compound containing Fe, Al, Ga, Ti, or Zr, which may be an oxide of these metal elements ([0029], L 1-4). Further, Fujii teaches that these compounds are present in an amount of 0.1 to 20 parts by mass in terms of the metal element ([0014], L 2-3; [0027]) with respect to 100 parts by mass of the phosphate ([0014], L 1). 
Fe, Al, Ga, Ti, or Zr) overlaps with the claimed “M” compounds of the instant claim (which are selected from the group consisting of oxides of Ti (TiO2), V (V2O5), Mn (MnO), Fe (FeO), and Zr (ZrO2)). Moreover, the mass ratio taught by Fujii (0.1 to 20 parts by mass with respect to 100 parts by mass of the phosphate) overlaps with the claimed mass ratio of the instant claim (5 to 40 parts by mass with respect to 100 parts by mass of the phosphate). Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 11, the Examiner asserts that the mass ratio between the mixture of colloidal silicas taught by Fujii in view of Hong (0.50) continues to fall within the narrower claimed mass ratio range of the instant claim (0.50 to 0.80).

Claims 1 – 2 and 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-023329 (“Fujii”; English machine translation of record cited herein) in view of US 2013/0057371 (“Shimoyama”).
Regarding claim 1, Fujii teaches an insulating coating treatment solution for forming an insulating coating on a surface of metal ([0001]), comprising: a phosphate of at least one selected from the group comprising of Al and Mg ([0026], L 2-3); and colloidal silica ([0026], L 1-2), wherein the treatment solution does not contain any of chromic anhydride (CrO3), a chromate, and a bichromate ([0012]-[0013] – “an insulating coating agent composition that does not contain a chromium compound”). 
Further, Fujii teaches that the colloidal silica is present in an amount of 35-100 parts by mass per 100 parts by mass of the phosphate ([0026], L 1-2). 
prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the mass ratio of colloidal silicas to phosphate taught by Fujii (35-100 parts by mass colloidal silica to 100 parts by mass of phosphates) overlaps with the range claimed in the instant claim (75-120 parts by mass colloidal silicas to 100 parts by mass of phosphates).
Fujii does not teach that the insulating coating treatment solution contains colloidal silicas having different mean particle diameters, nor does it teach the mean particle diameter of the colloidal silica used.
Shimoyama teaches a method for producing a coating on metal powders ([0001]). Shimoyama teaches that the deposited coating generally contains deposited phosphate and a metal oxide ([0044]) which may be SiO2, or silica ([0075], L 3; [0076], L 11-12), similar to what is taught by Fujii. Shimoyama teaches that metal oxides (e.g. colloidal silicas) that have a different particle size may be used in combination from a viewpoint of improving a coverage factor of the surface of metal powders, and a viewpoint of making a metal oxide layer relatively dense ([0078], L 7-10). In an example, Shimoyama teaches that a mixture of 9.0 g of ultrahigh purity colloidal silica (particle size is 125 nm; and an SiO2 concentration is 23% by mass) and 1.8 g of ultrahigh purity colloidal silica (particle size is 70 nm; and an SiO2 concentration is 20% by mass) is added to the coating solution to deposit colloidal silica particles on the iron powder to be coated ([0155] – “Example 21”). Shimoyama teaches that the resultant magnetic resistivity of a product formed from the coated metal powder is 131 μΩm with a density of 7.24 g/cm3 ([0158], L 11-19). In comparison to products formed from coated metal powder which contained only a single size colloidal silica ([0117], L 10-14 – “Example 1”; [0120], L 9-12 – “Example 2”), the powder coated with two types of colloidal silicas had a much improved resistivity (see resistivity of 23.2 μΩm for 3 for Example 1, 7.32 g/cm3 for Example 2, and 7.24 g/cm3 for Example 21) (P 14, Table 2).
It would have been obvious to an ordinarily skilled artisan to utilize a mixture of colloidal silicas having different particle sizes in the insulating coating treatment solution as taught by Shimoyama. Experimental data has shown that use of a mixture of colloidal silicas in this way results in substantial improvement of the magnetic resistivity of products formed from the metal coated by such a coating solution, and use of different particle sizes in combination may improve a coverage factor of the surface of coated metal powders, as well as make a metal oxide (silica) layer relatively dense.
The Examiner notes that the mixture of colloidal silicas taught by Fujii in view of Shimoyama satisfies the claimed limitations regarding mean particle diameter of each type of colloidal silica (8.5-150 nm), mean particle diameter ratio between silicas of different size, in order of increasing size (125 nm to 70 nm results in a ri+1/ri of 125/70 = 1.79, which falls within the claimed not less than 1.5), as well as the mass ratio between silicas of different size, in order of increasing size (1.8 g * 20 mass% = 0.36 g = w1, 9.0 g * 23 mass% =  2.07 g = w2, wi+1/(wi+1+wi) = 2.07/(2.07+0.36) = 0.85, which falls within the claimed 0.30 to 0.90).
Additionally, the Examiner notes that the mixture of colloidal silicas taught by Fujii in view of Shimoyama has a smallest particle diameter r1 that is 70 nm. The Examiner notes that although 70 nm does not fall within the claimed range of 8.5 to 60 nm, it is close. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I). Therefore, absent any showing of criticality or unexpected results, a prima facie case of obviousness exists.
1 that is 40 nm, falling within the claimed range of 8.5-60 nm.
Regarding claim 2, Fujii teaches that the insulating coating treatment solution comprises at least one compound containing Fe, Al, Ga, Ti, or Zr, which may be an oxide of these metal elements ([0029], L 1-4). Further, Fujii teaches that these compounds are present in an amount of 0.1 to 20 parts by mass in terms of the metal element ([0014], L 2-3; [0027]) with respect to 100 parts by mass of the phosphate ([0014], L 1). 
The Examiner asserts that the list of compounds taught by Fujii (which includes oxides of Fe, Al, Ga, Ti, or Zr) overlaps with the claimed “M” compounds of the instant claim (which are selected from the group consisting of oxides of Ti (TiO2), V (V2O5), Mn (MnO), Fe (FeO), and Zr (ZrO2)). Moreover, the mass ratio taught by Fujii (0.1 to 20 parts by mass with respect to 100 parts by mass of the phosphate) overlaps with the claimed mass ratio of the instant claim (5 to 40 parts by mass with respect to 100 parts by mass of the phosphate). Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
11, the Examiner asserts that although the mass ratio between the mixture of colloidal silicas taught by Fujii in view of Shimoyama (0.85) does not fall within the narrower claimed mass ratio range of the instant claim (0.50 to 0.80), it is close. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I). Therefore, absent any showing of criticality or unexpected results, a prima facie case of obviousness exists.
Regarding claim 12, it is noted that the only example of Shimoyama which explicitly combines colloidal silicas having varying particle size has a mean particle diameter ratio of 1.79, as discussed previously. Such a ratio falls outside the claimed range of “not less than 3.1”.
However, it is noted that although Shimoyama only explicitly tests a colloidal silica combination having particle sizes of 70 nm and 125 nm, Shimoyama also teaches exemplary coating solutions which contain only colloidal silica having particle size of 40 nm ([0117], L 10-14), and 120 nm ([0140], L 9-12; see Table 2). Based on the results obtained by Shimoyama by utilizing a coating solution containing colloidal silicas having varying particle sizes, an ordinarily skilled artisan would have been motivated to combine the colloidal silicas of Examples 1 and 2, motivated by the expectation of an improvement in magnetic resistivity of a product formed by metal coated by the solution, as evidenced by Example 21 of Shimoyama. Such a combination would result in a mean particle diameter ratio of 120nm/40nm = 3.0, which although it does not fall within the claimed range, it is close. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I). Therefore, absent any showing of criticality or unexpected results, a prima facie case of obviousness exists.

Regarding claim 13, the Examiner asserts that the mass ratio between the mixture of colloidal silicas taught by Fujii in view of Shimoyama (0.85) continues to fall within the narrower claimed mass ratio range of the instant claim (0.75 to 0.90).

Claims 1 – 2 and 11 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-023329 (“Fujii”; English machine translation of record cited herein) in view of US 5174833 (“Tanaka”).
Regarding claim 1, Fujii teaches an insulating coating treatment solution for forming an insulating coating on a surface of metal ([0001]), comprising: a phosphate of at least one selected from the group comprising of Al and Mg ([0026], L 2-3); and colloidal silica ([0026], L 1-2), wherein the treatment solution does not contain any of chromic anhydride (CrO3), a chromate, and a bichromate ([0012]-[0013] – “an insulating coating agent composition that does not contain a chromium compound”). 
Further, Fujii teaches that the colloidal silica is present in an amount of 35-100 parts by mass per 100 parts by mass of the phosphate ([0026], L 1-2). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of 
Fujii does not teach that the insulating coating treatment solution contains colloidal silicas having different mean particle diameters, nor does it teach the mean particle diameter of the colloidal silica used.
Tanaka teaches a method of forming an insulating film on a grain-oriented silicon steel sheet by applying an insulating coating solution (Abstract, L 1-3). Tanaka teaches that the insulating coating solution contains a mixture of colloidal substances, comprising A) colloidal silica having a particle diameter not larger than 50 nm (2: 49-52), and B) a colloidal substance which may have a particle diameter ranging from 80-3000 nm and may include oxides of Si, i.e. SiO2 or silica (2: 52-59). Tanaka teaches that addition of the larger diameter colloidal substance in addition to the smaller colloidal silica can remarkably improve the lubricity of the insulating film formed on the coated sheet, can considerably ameliorate the softening and chemical reaction of surface-layer called “adhesion” caused during stress-relief annealing of the sheet, and can improve the iron loss property (3: 26-35).
It would have been obvious to an ordinarily skilled artisan to utilize a mixture of colloidal silicas having different particle sizes in the insulating coating treatment solution as taught by Tanaka. Use of the larger size colloidal substance in conjunction with the smaller colloidal silica can remarkably improve the lubricity of the insulating film formed on the coated sheet, can considerably ameliorate the softening and chemical reaction of surface-layer called “adhesion” caused during stress-relief annealing of the sheet, and can improve the iron loss property.
prima facie case of obviousness exists (MPEP 2144.05).
Regarding the mean particle diameter ratio between silicas of different size, in order of increasing size, the range of particle diameters taught by Tanaka results in a minimum mean particle diameter ratio of 80nm/50nm = 1.6, which falls within the claimed range of “not less than 1.5”.
Regarding the mass ratio between silicas of different size, the range of weight percentages taught by Tanaka results in a range of mass ratios of wi+1/(wi+1+wi) = 2/(2+98) = 0.02 to wi+1/(wi+1+wi) = 50/(50+50) = 0.50, which overlaps with the claimed range of 0.30 to 0.90. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding the smallest particle diameter of the colloidal silicas, the Examiner notes that the range taught by Tanaka of less than 50 nm overlaps with the claimed range of 8.5-60 nm. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I). 
Regarding claim 2, Fujii teaches that the insulating coating treatment solution comprises at least one compound containing Fe, Al, Ga, Ti, or Zr, which may be an oxide of these metal elements ([0029], L 1-4). Further, Fujii teaches that these compounds are present in an amount of 0.1 to 20 parts by mass in terms of the metal element ([0014], L 2-3; [0027]) with respect to 100 parts by mass of the phosphate ([0014], L 1). 
The Examiner asserts that the list of compounds taught by Fujii (which includes oxides of Fe, Al, Ga, Ti, or Zr) overlaps with the claimed “M” compounds of the instant claim (which are Ti (TiO2), V (V2O5), Mn (MnO), Fe (FeO), and Zr (ZrO2)). Moreover, the mass ratio taught by Fujii (0.1 to 20 parts by mass with respect to 100 parts by mass of the phosphate) overlaps with the claimed mass ratio of the instant claim (5 to 40 parts by mass with respect to 100 parts by mass of the phosphate). Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 11, as discussed previously, regarding the mass ratio between silicas of different size, the range of weight percentages taught by Tanaka results in a range of mass ratios of wi+1/(wi+1+wi) = 2/(2+98) = 0.02 to wi+1/(wi+1+wi) = 50/(50+50) = 0.50, which overlaps with the claimed range of 0.50 to 0.80. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 12, Regarding the mean particle diameter ratio between silicas of different size, in order of increasing size, the range of particle diameters taught by Tanaka results in a minimum mean particle diameter ratio of 80nm/50nm = 1.6, whilst the maximum mean particle diameter ratio may be infinite, as there is no given minimum particle size of the smaller colloidal silica. Thus, Tanaka teaches a mean particle diameter ratio range which encompasses the claimed range of “not less than 3.1”. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).

Response to Declaration
The declaration under 37 CFR § 1.132 made by Takashi Terashima and filed 11/24/2021 is acknowledged and has been fully considered.

The declaration under 37 CFR 1.132 filed 11/24/2021 is insufficient to overcome the rejection of claim 1 based upon JP 2007-023329 (“Fujii”; English machine translation of record  as set forth in the last Office action because:
In the declaration, additional experimental data is presented which compares insulating coating treatment solutions having varying r1, r2, r2/r1, w1, w2, w1+w2, and w2/(w1+w2) values, corresponding to the elements of the claimed insulating coating treatment solution. The additional experimental data contains examples such as X2 and X3, which correspond to the mixture of colloidal silicas as taught by the Hong reference. Previously, the Examiner has raised the issue that the experimental data relied upon did not correspond in several ways to the prior art. Newly entered experimental examples X2 and X3 address the previous objections raised by the Examiner in this regard. With respect to the data, declarant states that insulating coating treatment solutions which have a smallest colloidal silica particle diameter of 7 nm, corresponding to the Hong reference, were gelated after modifying the pH to 2.0, and leaving to stand for an undisclosed amount of time at 30°C in 50% humidity. Declarant also states that insulating coating treatment solutions which have a smallest colloidal silica particle diameter of 8.5 nm, corresponding to the lower bound of the claimed smallest particle diameter range of the instant claim, kept the sol form. 
Declarant did not explain the data further, nor made any argument. It is noted that arguments which incorporate the experimental data presented in this declaration were included in the accompanying remarks, which will be addressed in the “Response to Arguments” section of this correspondence. In that section, additional objections were raised by the Examiner which have not been addressed, and serves as evidence that the presented data does not outweigh the evidence of obviousness already presented during prosecution.

In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments
Applicant’s remarks filed 11/24/2021 are acknowledged and have been fully considered. Applicant has argued that the experimental data presenting in the accompanying declaration establishes that the lower end point of the claimed smallest particle diameter of colloidal silicas range is critical, as it is shown that below this point there is a notable decrease in storage stability property.
The Examiner respectfully finds the argument to currently be unpersuasive. It is noted that the difference in properties between which Applicant and Declarant have attempted to distinguish the smallest particle diameter of 8.5 nm as claimed from the smallest particle diameter of 7.0 nm as taught by the prior art reference Hong, by establishing a difference in “storage stability” property. However, Applicant has not explained the proffered data and experimentation sufficiently to establish that any shown difference in properties is significant. For one, it is noted that the experiment does not disclose for how long the various insulating coating treatment solutions were “left to stand” during the aforementioned evaluation of storage stability. For instance, if gelation of the 7 nm solutions occurred at 48 hours, and the trial was concluded at 50 hours, if the 8.5 nm solution would have gelated at 52 hours, would such a result indicate a substantial difference in properties between the two solutions? Unfortunately, the presented experimental data is too general to make any reasonable conclusions regarding a difference in properties between the 7 nm and 8.5 nm solutions, as such an objection by the Examiner is entirely 
Further, it is unclear why the pH in the insulating coating treatment solutions was lowered to 2.0 in order to evaluate storage stability. The insulating coating treatment solutions as claimed do not require a pH of 2.0, and there is no disclosure in the instant specification of the importance of solution pH. Declarant did not explain why this was done, and what its significance is to the evaluation of storage stability.
For the reasons presented above, the prima facie case of obviousness is maintained, and may be revisited upon Applicant’s sufficient explanation of the proffered data, and/or entry of data which may more reasonably be evaluated to identify a difference in properties by addressing the objections raised by the Examiner.

Applicant argues further with respect to the JP H03-39484 reference, cited by the Examiner in the previous advisory action. Although the Examiner did not use this specific reference in the current correspondence, it is noted that a similar reference, US 5174833 (“Tanaka”), was cited, and for the purpose of compact prosecution, the arguments will be addressed to the extent that they apply to this Tanaka reference. Applicant argues that Tanaka clearly and explicitly teaches that the insulating coating according to Tanaka can be obtained only by adding a chromium containing compound, and as such, teaches away from the claimed invention, which explicitly does not contain a chromium-containing compound.
The Examiner respectfully finds Applicant’s argument to be unpersuasive. The Examiner asserts that it appears Applicant is arguing that since Tanaka discloses chromium in the treatment solution, an ordinarily skilled artisan would not look to the teachings of Tanaka to modify the 
Further, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As such, the fact that Tanaka teaches that a chromium-containing compound is present in the insulating coating solution does not preclude the modification of the Fujii reference by other elements present in the Tanaka reference. For instance, Tanaka teaches that addition of the larger diameter colloidal substance in addition to the smaller colloidal silica can remarkably improve the lubricity of the insulating film formed on the coated sheet, can considerably ameliorate the softening and chemical reaction of surface-layer called “adhesion” caused during stress-relief annealing of the sheet, and can improve the iron loss property (3: 26-35). Such a teaching is not reliant on the presence of a chromium-containing compound in the insulating coating solution. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735